EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Fasse on 02 Jun 2022.

The application has been amended as follows: 
Amendment to the Claims
Claims 57-61 are canceled.
Claims 62 is amended to depend from claim 48 as follows:
62. (Currently Amended) A method of treating a subject, the method comprising administering to the subject the composition of claim 48.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Preliminary Amendment and Remarks, filed 27 May 2022, in which claim 48 is amended and the specification and drawings are amended.

This application is a domestic application, filed 12 Apr 2021; and claims benefit as a CON of 15/763,018, which is a 371 of PCT/US2016/053781, filed 26 Sep 2016, issued as PAT 10973846, which claims benefit of provisional application 62/232,283, filed 24 Sep 2015.

Claims 48-65 are pending in the current application. Claims 57-61 are canceled by examiner's amendment herein.  Claims 48-56 and 62-65 are allowed in view of the examiner's amendment herein.

Claim Interpretation
Claim 57 recites the language "A composition comprising particles comprising an aluminum cross-linked sulfated agent, wherein the composition forms a paste with an aqueous liquid in the absence of acid, ..." (emphasis added). 
The language "the composition forms a paste with an aqueous liquid in the absence of acid" (emphasis added) is interpreted that the claim does not encompass the same composition already in the form of a paste because the plain meaning of the verb "form" is "to give form or shape to; fashion, construct." Therefore the broadest reasonable interpretation of the claim according to the plain meaning of the language is that the claim does not encompass the claimed composition already in the form of a paste.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is deemed to be McGrath (US 6,391,860 B1, issued 21 May 2002, provided by Applicant in IDS mailed 27 Apr 2021).
McGrath teaches a sucralfate composition formed by the reaction between sucralfate and hydrochloric acid prior to dosing under controlled conditions which limit the reaction to an incomplete stage. (abstract) McGrath teaches a result of this process is the production of a paste which is suitable for use without further pharmaceutical processing and which is fully biologically active at the time of application. (column 1, line 40) McGrath teaches sucralfate is an aluminum hydroxide salt of sucrose octasulfate. It is soluble in strong acid and strong alkali but is insoluble in most polar and non-polar solvents. Sucralfate is known to react with hydrochloric, sulfuric and other acids to form an amorphous paste. (column 2, lines 30-35) McGrath teaches the embodiment of Example 2 where about 0.5ml 1.0N HCl was added to a sucralfate slurry with stirring until individual particles of paste appeared, these aggregating into a single mass with continued stirring and milling. The excess fluid was decanted and discarded, the paste was washed with water, the rinse then being discarded. The paste was kept covered with water for three days to prevent drying, this water cover causing no significant change in the initial paste characteristic. (column 3, lines 50-60) The teaching of McGrath is interpreted, compared to the claim language, as the composition forms a paste with an aqueous liquid in the presence of acid, and the produced paste composition remains a paste with an aqueous liquid in the absence of acid. 
McGrath does not specifically disclose a composition comprising particles comprising an aluminum cross-linked sulfated agent, wherein the composition forms a paste with an aqueous liquid in the absence of acid and the aluminum cross-linked sulfated agent having the recited chemical formula. (claim 48)
McGrath further teaches the present invention concerns the discovery that healing of oral mucosal lesions can be greatly accelerated if sucralfate is administered as a paste rather than a slurry. (column 2, lines 35-40) McGrath further teaches a kit designed to facilitate the preparation, dispensing and use of sucralfate paste may be created by incorporation of various applicators along with measured quantities of acid and with sucralfate powder premeasured into a vessel. The vessel could be used for both executing the acid reaction and the dispensing of the resulting medication. (column 3, lines 20-25)
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of McGrath in order to prepare a composition not in the form of a paste, where the composition forms a paste with an aqueous liquid in the absence of acid. One of ordinary skill in the art would not have been motivated to modify the teachings of McGrath with a reasonable expectation of success because McGrath teaches the present invention concerns the discovery that healing of oral mucosal lesions can be greatly accelerated if sucralfate is administered as a paste rather than a slurry, suggesting one of ordinary skill in the art would have been motivated to produce the paste composition, rather than a composition not in the form of a paste where the composition forms a paste with an aqueous liquid in the absence of acid. Further, McGrath teaches a kit composition where forming the paste is described as an acid reaction, suggesting McGrath does not provide a reasonable expectation of success to produce a composition not in the form of a paste where the composition forms a paste with an aqueous liquid in the absence of acid. Therefore the closest prior art does not teach or fairly suggest the claimed invention.

Regarding amended claims 62-65, MPEP 2164.01(c) provides that "If a statement of utility in the specification contains within it a connotation of how to use, and/or the art recognizes that standard modes of administration are known and contemplated, 35 U.S.C. 112 is satisfied." In this case the specification describes how to treat a subject by administering the claimed invention, and the art recognizes standard modes of administration are known and contemplated, such as taught in McGrath, therefore 35 U.S.C. 112 is satisfied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Claims 48-56 and 62-65 are allowed in view of the examiner's amendment herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623